Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims calls out claim 20 as the independent and most comprehensive claim, wherein applicant specifically distinguishes between three phase personal cleansing composition comprising a specific sodium trideceth sulfate, cocoamidopropyl betaine, cationic guar and an associative and a non-associative polymer. A first benefit phase having a specific particle size is a non-encapsulated petrolatum; and a second benefit phase comprising soybean oil having a specific particle size. 
The closest prior art of record, Hilliard, Jr. et al broadly teaches particle sizes having greater than 50 microns but does not express the desire the utilize smaller particles as suggested by applicant for the soy bean benefit phase. Further, Hilliard, Jr. et al do not mention that the petrolatum is non-encapsulated as declared by applicant in the 9/17/2020 affidavit. The secondary reference of Tsaur et al in conjunction with Hilliard, Jr. et al, does not present a prima facie case of obviousness with respect to the non-encapsulated petrolatum and the smaller particle size of soybean benefit agent. Moreover, Hilliard, Jr. et al teaches a plethora of benefit materials for use within his personal cleanser such as glass, silicate, borosilicate and mica. One skilled in the art would have been unable to pick and choose from a myriad of possibilities to arrive at applicant’s specific composition and therefore impermissible hindsight reasoning would have been utilized. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Haughey on 9/17/21.

The application has been amended as follows: 
Delete claim 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761